Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 1 and 3-39 in the reply filed on 01/03/2022 is acknowledged.  Applicant also indicates in the remarks that the claims are directed to a container only.

Claim Objections
Claims 22-28 are objected to because of the following informalities:  claims 22-28 are depending from claim 1 and these claims have the same limitations as claims 7-13 which are also depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 3-5, 18-19, and 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frieder, Jr. (3,733,005; hereinafter Frieder).  
As to claim 1, Frieder discloses a container (10) comprising at least one compartment (Figs. 1-2) which is configured to conform to at least a portion of a payload and a payload (abstract).
As to claim 3, Frieder further discloses the at least one compartment of the container having a plurality of expandable structures (Frieder discloses a collapsed expansible means such as a bellows-like structure 40, the bellows-like structure having a plurality of expandable structures (each expandable structure is defined between two intermediate pieces 46)) and the plurality of expandable structures are configured to capture at least a portion of the payload.
As to claim 4, Frieder further discloses a vessel (72) and the vessel retaining a pressurized gas supply (column 4, lines 1-16).  The plurality of expandable structures are in communication with the pressurized gas supply.  Frieder discloses a first valve (70) positioned in an open configuration to transfer at least a portion of the pressurized gas supply from the vessel to the plurality of expandable structure in an extended position, a second valve (80) is positioned in an open configuration to discharge the at least a portion of the pressurized gas supply from the plurality of expandable structures, thereby, orienting the plurality of expandable structure in a retracted position.
As to claim 5, Frieder discloses the container having a manifold (47), the manifold having a plurality of ports (between two seals 50 of each section of the bellows-like structure) connected to the plurality of expandable structures.  The first valve (Fig. 2) comprises a first opening located opposite a second opening, and the first opening of the first valve is connected to the vessel, the second opening of the first valve is pneumatically connected to the manifold, the 
As to claim 18, Frieder discloses the container (10) as above comprising the at least one compartment (Figs. 1-2) which is configured to conform to at least a portion of the payload, and the at least one compartment of the container having a plurality of expandable structures (Frieder discloses a collapsed expansible means such as a bellows-like structure 40, the bellows-like structure having a plurality of expandable structures (between two intermediate pieces 46)) and the plurality of expandable structures are configured to capture at least a portion of the payload.
As to claim 19, see claim 4 above.
As to claim 33, Frieder discloses the container (10) as above comprising the at least one compartment and the at least one compartment is configured to conform to at least a portion of a payload (each of at least 99% of the conventional containers comprises all the limitations of this type of claim).
As to claims 34-36, see claims 3-4 above.

Claim(s) 1, 3, 7, 18, 22, and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bar-Zeev et al. (10,137,986; hereinafter Bar-Zeev).
As to claim 1, Bar-Zeev discloses a container (106) comprising at least one compartment (110) which is configured to conform to at least a portion of a payload and a payload (108).
As to claim 3, Bar-Zeev further discloses the at least one compartment of the container having a plurality of expandable structures (column 2, lines 34-52) and the plurality of expandable structures are configured to capture at least a portion of the payload.

As to claim 18, Bar-Zeev discloses the container (106) as above comprising the at least one compartment (110) which is configured to conform to at least a portion of the payload (108), and the at least one compartment of the container having a plurality of expandable structures (column 2, lines 34-52) and the plurality of expandable structures are configured to capture at least a portion of the payload.
As to claim 33, Bar-Zeev discloses the container (110) as above comprising the at least one compartment and the at least one compartment is configured to conform to at least a portion of a payload.

Claim(s) 1, 3, 18, 29-31, and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Presnick (3,889,743).
As to claim 1, Presnick discloses a container (40, 60; Figs. 3-5) comprising at least one compartment which is configured to conform to at least a portion of a payload and a payload (abstract).
As to claim 3, Presnick further discloses the at least one compartment of the container having a plurality of expandable structures (40-48) and the plurality of expandable structures are configured to capture at least a portion of the payload.
As to claim 18, Presnick discloses the container (40, 60; Figs. 3-5) as above comprising the at least one compartment which is configured to conform to at least a portion of the payload, and 
As to claim 29, Presnick further discloses the container comprises a rod (51) having a first end located opposite a second end, and the first end of the rod is rotatably connected to the container (the rod 51 is inherently capable to rotate about the container).
As to claims 30-31, Presnick further discloses the second end of the rod protrudes from an outer perimeter edge (Fig. 4) of the container and the second end is connected to a stop member/weight (13’; 15’; Fig. 1).
As to claim 33, Presnick discloses the container as above comprising the at least one compartment (Figs. 4-5) and the at least one compartment is configured to conform to at least a portion of a payload.

Claim(s) 1, 3, 18, 29-31, and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cash et al. (5,769,232; hereinafter Cash).
As to claim 1, Cash discloses a container (1, 11) comprising at least one compartment which is configured to conform to at least a portion of a payload and a payload (12).
As to claim 3, Cash further discloses the at least one compartment of the container having a plurality of expandable structures (1-7) and the plurality of expandable structures are configured to capture at least a portion of the payload.
As to claim 18, Cash discloses the container (1, 11) as above comprising the at least one compartment which is configured to conform to at least a portion of the payload (12), and the at 
As to claim 29, Cash further discloses the container comprises a rod (21) having a first end located opposite a second end, and the first end of the rod is rotatably connected to the container (the rod 21 is inherently capable to rotate about the container).
As to claims 30-31, Cash further discloses the second end of the rod protrudes from an outer perimeter edge (Fig. 2) of the container and the second end is connected to a pneymatic hole/weight (22).
As to claim 33, Cash discloses the container as above comprising the at least one compartment and the at least one compartment is configured to conform to at least a portion of a payload.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 17, 19-22, 29-32, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev in view of Frieder.

 As to claims 5, 20, and 37, Bar-Zeev further discloses various types of expandable structures such as a compartmental airbag having a plurality of air cavities that surround a package, or a continuous airbag having a plurality of support structures such as rods, biasing devices etc., and/or other similar volume structures as would be understood by those having ordinary skill (column 2, lines 34-52).  The compartmental airbag having the plurality of air cavities of Bar-Zeev is considered an airbag having a manifold with a plurality of ports because such an airbag having a manifold with a plurality of ports is old and conventional in the art.
As to claims 6, 21, and 38, Bar-Zeev further discloses various types of the plurality of expandable structures include rods, biasing devices, etc. (column 2, lines 34-52).  To the extent that Bar-Zeev fails to disclose the plurality of expandable structure having a spring as claimed, it 
As to claims 17, 32, and 39, Bar-Zeev further discloses the valve (624) may regulate flow of air or gas from the cylinder/vessel (column 9, lines 48-49) which is considered equivalent to a pressure regulator.  To the extent that Bar-Zeev fails to show the vessel comprises a pressure regulator, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Bar-Zeev so the cylinder/vessel includes a pressure regulator for regulate the air or gas from the cylinder/vessel to provide a safe system which is old and conventional in the art.
As to claims 29-31, Bar-Zeev further discloses various types of expandable structures such as a continuous airbag having a plurality of support structures such as rods, biasing devices etc. that structurally couple an outer container to an inner container, and/or other similar volume structures as would be understood by those having ordinary skill (column 2, lines 34-52).   Bar-Zeev discloses a first end of one of the rods is connected to the inner container (108) and a second end is connected to the outer container, and due to the materials for forming the outer container (110) and the inner container (108), the one of the rods is capable to rotate with respect to the inner container and the second end of the one of the rods connected to the outer container/weight.

Allowable Subject Matter
Claims 8-16 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/
Primary Examiner, Art Unit 3736